Free Writing Prospectus September 20, 2007 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates (file no 333-130333). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting edgar on the seSEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust,Series 2007-7(Issuing Entity) Senior and Subordinated Remic Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning October 25, 2007. The Underwriter has committed to purchase the class A-PO, B-1, B-2 and B-3 certificatesfrom the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 37and “Series risk factors” beginning on page 12 before you purchase any certificates. Banc of America Securities LLC (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Prospectus August 29, 2007 Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust,Series 2007-7(Issuing Entity) $629,365,597 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning September 25, 2007. The Underwriter has committed to purchase all of the offered class A certificates (other than the ratio-stripped PO and IO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriter will be approximately $597,336,187, plus accrued interest from August 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 37and “Series risk factors” beginning on page 12before you purchase any certificates. Morgan Stanley (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. 1 How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 12 The mortgage loans 13 Allocations and distributions 13 Weighted average lives and yields to maturity 16 Static pool information 24 Third-party originators 25 Servicers 25 Possible special servicer 27 Additional ERISA considerations 28 Legal investment 28 Federal income tax consequences 28 Legal proceedings 29 Plan of distribution 29 Legal opinions 30 Additional SEC filings 30 Appendix—Detailed description of the mortgage loans 31 CORE PROSPECTUS 37 Summary 37 General risk factors 37 Series structure 41 Subordination 46 Allocations 49 Distributions 53 Adjustments to class balances 58 Realized losses 59 Loss recoveries 60 Voting rights 60 Composite and component classes 60 Multiple pool series 61 Cross-collateralization 61 Clean-up call 68 Sensitivity of certificates to prepayments 68 Yield to maturity 70 CitiMortgage’s securitization programs 71 Static pool information 72 The mortgage loans 72 Insurance and other credit support 76 Mortgage documents 78 The Depositor and other affiliates of CitiMortgage 79 Mortgage loan underwriting 79 Servicing 82 The Trust 88 Book-entry and physical certificates 91 European purchasers 93 ERISA considerations 94 Legal investment considerations 96 Taxation of certificate holders 97 Taxation of the Trust 105 Legal aspects of mortgage loans 106 Use of proceeds 116 Additional information 116 INDEX 117 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/S&P Subordinated to IA-1 $541,480,000 6% Group I, super senior AAA/AAA N/A IA-2 18,479,000 6% Group I, super senior support AAA/AAA N/A IA-IO 501,646,398 (notional)(1) Variable (2) Group I, ratio-stripped IO AAA/AAA N/A IIA-1 22,351,000 5.5% Group II AAA/AAA N/A IIA-IO 20,381,365 (notional)(1) Variable (2) Group II, ratio-stripped IO AAA/AAA N/A IIIA-1 28,136,000 5.75% Group III AAA/AAA N/A IIIA-IO 23,660,107 (notional)(1) Variable (2) Group III, ratio-stripped IO AAA/AAA N/A A-PO 3,058,597 0% Composite,ratio-stripped PO (3) AAA/AAA N/A B-1 10,468,000 Blended (4) Composite (3) AA/ – A B-2 3,807,000 Blended (4) Composite (3) A/ – A, B-1 B-3 1,586,000 Blended (4) Composite (3) BBB/ – A, B-1, B-2 Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $2,537,000 Blended (4) Composite (3) A, B-1, B-2, B-3 B-5 952,000 Blended (4) Composite (3) A, B-1, B-2, B-3, B-4 B-6 1,588,175 Blended (4) Composite (3) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A (1) After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. (2) Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO 0.2297% Class IIA-IO 0.2815% Class IIIA-IO 0.1795% (3) Each composite class A-PO and B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I, group II and group III component classes. The approximate initial principal balances of the component classes are: 3 Composite class Group I component class principal balance Group II component class principal balance Group III component class principal balance A-PO $2,741,212 $126,666 $190,719 B-1 9,600,836 383,706 483,458 B-2 3,491,630 139,546 175,824 B-3 1,454,616 58,135 73,248 B-4 2,326,836 92,994 117,170 B-5 873,137 34,896 43,968 B-6 1,456,611 58,215 73,349 (4) The “blended” interest rate for each class B composite class is based on annual interest rates of 6% on the principal balance of its group I component class, 5.5% on the principal balance of its group II component class, and of 5.75% on the principal balance of its group III component class. The initial annual blended rate is expected to be approximately 5.9701%. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicers CitiMortgage ABN AMRO Mortgage Group, Inc., a Delaware corporation and, as of March 1, 2007, a wholly-owned subsidiary of CitiMortgage (AAMG). AAMG is expected to be merged into CitiMortgage on or about September 1, 2007. Master Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2007-7 (the Trust). The Trust’s CIK code for its SEC filings is 0001408211. Underwriter Morgan Stanley & Co. Incorporated (Morgan Stanley) for the class A certificates, other than the ratio-stripped PO and IO class certificates. The ratio-stripped PO and IO class certificates and the class B certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. 4 Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at March 31, 2007 exceeding $221 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of March 31, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,009 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $592,314,100,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 96.70% 3.30% 1.65% 0.60% 0.25% Ratings The rating agencies for the senior classes are Fitch and S&P; the rating agency for the offered subordinated classes is Fitch. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. 5 Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning September 25, 2007. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Master Servicing Fee The master servicing fee, if any, will be payable from the servicing fee paid to AAMG without reimbursement from the Trust. Distribution priorities After payment of the servicing fee to the servicers, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Group III certificates Class A-PO Class B certificates August 25, 2037 August 25, 2022 August 25, 2037 August 25, 2037 August 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. 6 Loss limits There are no special hazard, fraud or bankruptcy loss limits. Prepayment model and prepayment rates assumed in structuring series 300% of the PSA prepayment model. “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the last business day of the calendar month preceding that distribution day. Closing date August 29, 2007 Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. Series overview—the mortgage loans at August 1, 2007 (the cut-off date) The mortgage loans have been divided into three pools of mortgage loans. The mortgage loans in pool I are all mortgage loans that have original maturities of at least 20 but not more than 30 years and that are not relocation loans. The mortgage loans in pool II are all mortgage loans that have original maturities of at least 10 but not more than 15 years. The mortgage loans in pool III are all mortgage loans that have original maturities of 30 years and that are relocation loans. CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. 7 Pool I Pool II Pool III Combined Number 983 44 47 1,074 Scheduled principal balance (±up to 5%) $581,903,878 $23,245,158 $29,293,736 $634,442,772 less than $300,000 2.32% 8.09% None 2.42% less than $500,000 22.89% 19.88% 9.82% 22.18% greater than $1 million 5.52% 11.65% None 5.49% One- to four-family residential, of which single-family detached dwellings 83.38% 81.14% 96.97% 83.93% condominiums, townhouses, rowhouses or cooperative apartments 14.25% 16.20% 3.03% 13.81% investment properties 0.08% None None 0.07% determined by CMSI to be primary residence of homeowner 95.17% 94.63% 100% 95.37% Geographic concentration California 32.27% 31.80% 21.35% 31.75% Florida 5.14% 3.82% 4.52% 5.06% New Jersey 2.12% 2.31% 21.09% 3.00% Massachusetts 3.95% 9.31% 13.63% 4.60% New York 15.92% 17.29% 4.47% 15.44% Texas 3.63% 2.50% 6.69% 3.73% Washington 5.56% None 5.20% 5.34% any other state No more than 5% No more than 5% No more than 5% No more than 5% any one ZIP code 0.80% 6.08% 3.41% 0.73% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% 0.34% 0.77% None 0.34% 8 Pool I Pool II Pool III Combined greater than 90% 0.08% None None 0.07% greater than 95% None None None None weighted average 69.31% 56.49% 70.94% 68.92% Mortgage loans for which additional collateral (i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios 0.39% 0.73% None 0.39% approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account 100% 100% N/A 100% Range of interest rates on mortgage loans (before deduction of servicing fee) 5.5% to 7.875% 5.375% to 6.75% 5.625% to 6.5% 5.375% to 7.875% Weighted average mortgage interest rate (before deduction of servicing fee) 6.420% 5.967% 6.108% 6.389% Servicing fee 0.25% 0.25% 0.25% 0.25% Range of original maturities 20 to 30 years 10 to 15 years 30 years 10 to 30 years Latest scheduled maturity August, 1 2037 August, 1 2022 August, 1 2037 August, 1 2037 Weighted average remaining term to stated maturity 358 months 175 months 359 months 351 months Weighted average original term to maturity 360 months 177 months 360 months 353 months Target rate 6.0% 5.5% 5.75% N/A Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number 134 5 9 N/A scheduled principal balance $80,257,480 $2,863,793 $5,633,629 N/A 9 Pool I Pool II Pool III Combined weighted average interest rate 6.045% 5.507% 5.805% N/A weighted average remaining term to stated maturity 358 months 173 months 359 months N/A weighted average original term to maturity 360 months 176 months 360 months N/A Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate number 849 39 38 N/A scheduled principal balance $501,646,398 $20,381,365 $23,660,107 N/A weighted average interest rate 6.480% 6.031% 6.179% N/A weighted average remaining term to stated maturity 358 months 175 months 359 months N/A weighted average original term to maturity 360 months 177 months 360 months N/A Originated from September 1, 2005 through August 1, 2007 November 1, 2005 through August 1, 2007 April 1, 2007 through August 1, 2007 September 1, 2005 through August 1, 2007 Mortgage loans originated using underwriting policies that require proof of income and liquid assets and telephone verification of employment 34.44% 18.91% 34.24% 33.86% 10 Pool I Pool II Pool III Combined Refinanced mortgage loans originated using underwriting policies that require proof of income and telephone verification of employment, but do not require proof of assets 29.36% 29.82% None 28.02% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application but do require telephone verification of employment and proof of liquid assets 1.22% 0.77% None 1.14% Mortgage loans originated using stated income loan underwriting policies that do not require proof of income as stated on the loan application or proof of assets, but do require telephone verification of employment 34.04% 50.51% 65.76% 36.11% Refinanced mortgage loans originated using streamlined underwriting policies 0.94% None None 0.86% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None None None None 11 In the preceding tables: ·All mortgage loans were originated or acquired by CitiMortgage. ·Percentages of mortgage loans shown above are percentages of scheduled principal balance. Interest rates and servicing fee shown above are per annum. Amounts and percentages relating to premium and discount loans are approximate. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. Interest-only mortgage loans Approximately $163.8 million (principal amount) of the mortgage loans are interest-only mortgage loans, distributed among the pools as follows: Pool I 28.15% Pool II 0.00 Pool III 0.00 Combined 25.82% The interest-only mortgage loans require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Limited senior status for ratio-stripped IO classes A ratio-stripped IO class is not entitled to all the benefits of subordination afforded to the other senior classes, nor is a ratio-stripped IO class entitled to reimbursement of the type afforded a ratio-stripped PO class. In particular, a principal loss on a premium mortgage loan in a pool will reduce interest allocations to the related ratio-stripped IO class. See “Subordination—Limited senior status for ratio-stripped IO classes” in the core prospectus. Difficulties in residential mortgage market The residential mortgage market in the United States has experienced a variety of difficulties and changed economic conditions that may adversely affect the performance or market value of the certificates. In recent months, delinquencies and losses with respect to residential mortgage loans generally have increased and may continue to increase. In addition, in recent months the value of mortgaged properties in many states have declined or remained stable, after extended 12 periods of appreciation. A continued decline or an extended flattening of those values may result in additional increases in delinquencies and losses on residential mortgage loans generally, which could prevent holders of certificates, especially holders of subordinated certificates, from receiving all the scheduled principal and interest payments on their certificates. Reduced liquidity in mortgage-backed securities market In recent weeks the mortgage-backed securities market has experienced reduced liquidity. Although this reduced liquidity has resulted primarily from investor concerns arising from increased delinquencies and foreclosures on subprime mortgage loans and the failure of several subprime and Alt-A mortgage lenders, it has not been limited solely to securities backed by those types of mortgage loans. Accordingly, it is possible that for some period of time investors who desire to sell their certificates in the secondary market may find fewer potential purchasers and experience lower resale prices than under “normal” market conditions.See “General risk factors—Limited liquidity” in the core prospectus. The mortgage loans Detailed information The detailed description of the mortgage loans at the end of this supplement contains additional information on the mortgage loans expected to be included in the Trust on the closing date. The mortgage loans actually included in the Trust may differ from the description in this supplement, but the differences will not be material. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming prime loans recently originated by CitiMortgage or purchased from its affiliates, except that ·loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Allocations and distributions Senior target-rate class allocations On each distribution day the aggregate scheduled and unscheduled principal allocated to the senior target-rate classes of a group will be allocated to the individual senior target-rate classes of that group as follows: Group I: Principal allocated to the group I senior target-rate classes from the pool I target-rate strip will be allocated concurrently to classes IA-1 and IA-2 in proportion to their principal balances until their principal balances are reduced to zero. Group II: Principal allocated to the group II senior target-rate classes from the pool II target-rate strip will be allocated to class IIA-1 until its principal balance is reduced to zero. Group III: Principal allocated to the group III senior target-rate classes from the pool III target-rate strip will be allocated to class IIIA-1 until its principal balance is reduced to zero. On the first distribution day, the senior target-rate classes are expected to be allocated between 96.18% and 97.18% of scheduled principal payments on the target-rate strips. 13 Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: 14 distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed by, and some payments received on mortgage loans in one pool may be distributed to, classes in unrelated groups, as described in the core prospectus. Because the pool II and pool III target-rate strips have a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II and pool III target-rate strips that remain after interest distributions to the group II and group III target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Because the pool II target-rate strip has a lower interest rate than the pool III target-rate strip, if group III is undercollateralized after the subordination depletion date, interest payments from the pool I and pool II target-rate strips that remain after interest distributions to the group I and group II target-rate classes may not be sufficient to fully cover interest shortfalls on the group III target-rate classes. Super senior and super senior support classes The following table lists the super senior classes, and their respective super senior support classes and the support amount for each super senior class: Super senior class Super senior support class Support amount IA-1 IA-2 $18,479,000 After the subordination depletion date, losses (other than non-subordinated losses) on a target-rate strip that would otherwise reduce the principal balance of the super senior classes will instead reduce the principal balance of the related super senior support class up to any support amount shown above for such class. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of 15 the class percentages of all classes that are subordinated to that class. On the closing date, the following classes will have the following approximate initial subordination levels: Class % $ Class A: 3.30% $20,938,175 Class B-1: 1.65 10,470,175 Class B-2: 1.05 6,663,175 Class B-3: 0.80 5,077,175 Thus, the subordinated classes will have an aggregate principal balance on the closing date that is approximately 3.3% of the aggregate principal balance of all the classes. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Weighted average lives and yields to maturity The following tables of weighted average lives and yields to maturity have been prepared using the following structuring assumptions: ·The mortgage loans and the classes have the characteristics set forth in “Summary—Series overview” above, without regard to any variation or approximation provided for in that section. ·The mortgage loans in the pools prepay at the indicated percentages of the PSA prepayment model. 16 ·Scheduled payments of principal and interest on the mortgage loans are received in a timely manner. ·CMSI does not make a clean-up call. ·You purchase the certificates on the closing date. ·Each discount loan (other than an IO loan) in pool I, each discount IO loan in pool I, each discount loan in pool II, and each discount loan in pool III has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the discount loans in the related pool or sub-pool, as shown in the table below. ·Each premium loan (other than an IO loan) in pool I, each premium IO loan in pool I, each premium loan in pool II, and each premium loan in pool III has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the premium loans in the related pool or sub-pool, as shown in the table below. Discount loans Pool I (other than IO) Pool I (IO only) Pool II Pool III Weighted average original term to maturity 360 months 360 months 176 months 360 months Weighted average remaining term to stated maturity 358 months 358 months 173 months 359 months Gross weighted average interest rate 6.0546966965% 6.0122846895% 5.5067323414% 5.8053406910% Aggregate scheduled principal balance $62,038,268.84 $18,219,211.24 $2,863,792.66 $5,633,629.38 Weighted average remaining IO period N/A 118 months N/A N/A Premium loans Pool I (other than IO) Pool I (IO only) Pool II Pool III Weighted average original term to maturity 359 months 360 months 176 months 360 months Weighted average remaining term to stated maturity 357 months 358 months 175 months 359 months Gross weighted average interest rate 6.4651230294% 6.5154605898% 6.0314660172% 6.1794735670% Aggregate scheduled principal balance $356,049,491.54 $145,596,906.55 $20,381,365.25 $23,660,106.83 Weighted average remaining IO period N/A 118 months N/A N/A 17 In the following tables, ·for any IO classes, the percentages shown are notional balances as a percent of initial notional balances, and ·‘*’ indicates that between zero and 0.5% of initial principal or notional balance is outstanding. The prepayment models, the structuring assumptions and the other assumptions described below are made for illustrative purposes only. It is highly unlikely that the mortgage loans will prepay at a constant rate until maturity or that the mortgage loans in each pool will prepay at the same rate. The characteristics of the actual mortgage loans are also likely to differ from the structuring and other assumptions. As a result, the actual principal or notional balances, weighted average lives and pre-tax yields of the certificates are likely to differ from those shown in the tables in this “Weighted average lives and yields to maturity” section, even if all of the mortgage loans prepay at the indicated percentages of the prepayment model. We urge you to consult your investment advisor and to make your investment decision based on your own determination as to anticipated rates of prepayment under a variety of scenarios and the suitability of a class of certificates to your investment objectives. 18 Principal balance as percent of initial principal balance Classes IA-1 and IA-2 Class IA-IO Percentage of prepayment model Percentage of prepayment model Distribution day 0% 150% 300% 450% 600% 0% 150% 300% 450% 600% Initial 100 100 100 100 100 100 100 100 100 100 August 25, 2008 99 97 94 91 89 99 97 94 92 89 August 25, 2009 98 90 81 73 65 98 90 82 74 66 August 25, 2010 97 81 66 52 41 97 81 67 54 42 August 25, 2011 96 72 53 37 25 96 73 54 39 27 August 25, 2012 95 65 42 26 14 95 66 44 28 17 August 25, 2013 94 58 34 18 8 94 59 36 20 11 August 25, 2014 93 52 27 13 5 93 53 29 15 7 August 25, 2015 92 46 22 9 3 92 48 23 11 4 August 25, 2016 90 42 17 6 2 90 43 19 8 3 August 25, 2017 89 37 14 4 1 89 38 15 5 2 August 25, 2018 86 33 11 3 1 87 34 12 4 1 August 25, 2019 84 29 9 2 * 84 30 10 3 1 August 25, 2020 81 26 7 2 * 81 26 8 2 * August 25, 2021 78 23 6 1 * 79 23 6 1 * August 25, 2022 75 20 4 1 * 76 20 5 1 * August 25, 2023 72 17 3 1 * 73 18 4 1 * August 25, 2024 69 15 3 * * 69 15 3 * * August 25, 2025 65 13 2 * * 66 13 2 * * August 25, 2026 62 11 2 * * 62 11 2 * * August 25, 2027 57 9 1 * * 58 10 1 * * August 25, 2028 53 8 1 * * 53 8 1 * * August 25, 2029 48 7 1 * * 49 7 1 * * August 25, 2030 43 5 1 * * 44 6 1 * * August 25, 2031 38 4 * * * 38 4 * * * August 25, 2032 33 3 * * * 33 3 * * * August 25, 2033 27 2 * * * 27 3 * * * August 25, 2034 20 2 * * * 20 2 * * * August 25, 2035 13 1 * * * 13 1 * * * August 25, 2036 6 * 6 * August 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 20.09 9.21 5.53 3.93 3.06 20.14 9.36 5.71 4.10 3.24 19 Principal balance as percent of initial principal balance Class IIA-1 Class IIA-IO Percentage of prepayment model Percentage of prepayment model Distribution day 0% 150% 300% 450% 600% 0% 150% 300% 450% 600% Initial 100 100 100 100 100 100 100 100 100 100 August 25, 2008 96 93 91 89 86 96 93 91 89 87 August 25, 2009 91 83 76 69 62 91 84 77 70 63 August 25, 2010 86 71 59 47 37 86 72 60 49 39 August 25, 2011 81 61 45 31 21 81 62 46 33 23 August 25, 2012 75 51 34 21 12 75 52 35 23 14 August 25, 2013 69 43 25 13 6 69 44 26 15 8 August 25, 2014 63 35 18 9 3 63 36 20 10 5 August 25, 2015 56 28 13 5 2 56 29 14 7 3 August 25, 2016 49 23 9 3 1 49 23 10 4 2 August 25, 2017 41 17 7 2 * 41 18 7 3 1 August 25, 2018 33 13 4 1 * 33 13 5 2 * August 25, 2019 24 9 3 1 * 25 9 3 1 * August 25, 2020 15 5 1 * * 16 5 1 * * August 25, 2021 6 2 * * * 6 2 * * * August 25, 2022 0 0 0 0 0 0 0 0 0 0 August 25, 2023 0 0 0 0 0 0 0 0 0 0 August 25, 2024 0 0 0 0 0 0 0 0 0 0 August 25, 2025 0 0 0 0 0 0 0 0 0 0 August 25, 2026 0 0 0 0 0 0 0 0 0 0 August 25, 2027 0 0 0 0 0 0 0 0 0 0 August 25, 2028 0 0 0 0 0 0 0 0 0 0 August 25, 2029 0 0 0 0 0 0 0 0 0 0 August 25, 2030 0 0 0 0 0 0 0 0 0 0 August 25, 2031 0 0 0 0 0 0 0 0 0 0 August 25, 2032 0 0 0 0 0 0 0 0 0 0 August 25, 2033 0 0 0 0 0 0 0 0 0 0 August 25, 2034 0 0 0 0 0 0 0 0 0 0 August 25, 2035 0 0 0 0 0 0 0 0 0 0 August 25, 2036 0 0 0 0 0 0 0 0 0 0 August 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 8.35 5.86 4.37 3.44 2.83 8.38 5.95 4.49 3.57 2.97 20 Principal balance as percent of initial principal balance Class IIIA-1 Class IIIA-IO Percentage of prepayment model Percentage of prepayment model Distribution day 0% 150% 300% 450% 600% 0% 150% 300% 450% 600% Initial 100 100 100 100 100 100 100 100 100 100 August 25, 2008 99 96 94 92 89 99 97 94 92 90 August 25, 2009 98 89 82 74 67 98 90 82 75 68 August 25, 2010 96 80 66 53 42 96 81 67 54 43 August 25, 2011 95 72 53 37 25 95 72 54 39 27 August 25, 2012 93 64 42 26 15 93 65 44 28 17 August 25, 2013 91 57 33 18 8 92 58 35 20 11 August 25, 2014 90 51 26 12 5 90 52 28 14 7 August 25, 2015 88 45 21 9 3 88 46 23 10 4 August 25, 2016 86 40 17 6 2 86 41 18 7 3 August 25, 2017 84 35 13 4 1 84 36 15 5 2 August 25, 2018 82 31 11 3 1 82 32 12 4 1 August 25, 2019 79 28 9 2 * 79 29 9 3 1 August 25, 2020 77 24 7 2 * 77 25 7 2 * August 25, 2021 74 21 5 1 * 74 22 6 1 * August 25, 2022 71 19 4 1 * 71 19 5 1 * August 25, 2023 68 16 3 1 * 68 17 4 1 * August 25, 2024 65 14 3 * * 65 15 3 * * August 25, 2025 62 12 2 * * 62 13 2 * * August 25, 2026 58 10 2 * * 58 11 2 * * August 25, 2027 54 9 1 * * 54 9 1 * * August 25, 2028 50 7 1 * * 50 8 1 * * August 25, 2029 46 6 1 * * 46 6 1 * * August 25, 2030 41 5 * * * 41 5 1 * * August 25, 2031 36 4 * * * 36 4 * * * August 25, 2032 31 3 * * * 31 3 * * * August 25, 2033 25 2 * * * 25 2 * * * August 25, 2034 19 2 * * * 20 2 * * * August 25, 2035 13 1 * * * 13 1 * * * August 25, 2036 6 * 7 * August 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 19.30 9.00 5.50 3.95 3.11 19.34 9.15 5.66 4.12 3.27 21 Principal balance as percent of initial principal balance Class A-PO Classes B-1, B-2 and B-3 Percentage of prepayment model Percentage of prepayment model Distribution day 0% 150% 300% 450% 600% 0% 150% 300% 450% 600% Initial 100 100 100 100 100 100 100 100 100 100 August 25, 2008 99 96 94 91 89 99 99 99 99 99 August 25, 2009 98 89 81 74 66 98 98 98 98 98 August 25, 2010 97 80 66 53 42 97 97 97 97 97 August 25, 2011 95 72 53 38 27 96 96 96 96 96 August 25, 2012 94 65 43 28 17 94 94 94 94 94 August 25, 2013 92 58 35 20 11 93 90 88 85 82 August 25, 2014 91 52 28 14 7 92 86 80 74 67 August 25, 2015 89 46 23 10 4 90 80 70 60 51 August 25, 2016 87 41 18 7 3 88 73 58 46 35 August 25, 2017 86 37 15 5 2 87 65 47 33 22 August 25, 2018 83 33 12 4 1 84 57 37 23 14 August 25, 2019 80 29 9 3 1 81 50 30 16 8 August 25, 2020 77 25 7 2 * 79 44 23 12 5 August 25, 2021 74 22 6 1 * 76 39 18 8 3 August 25, 2022 71 19 5 1 * 73 34 15 6 2 August 25, 2023 68 17 4 1 * 69 29 11 4 1 August 25, 2024 65 14 3 * * 66 26 9 3 1 August 25, 2025 61 12 2 * * 63 22 7 2 * August 25, 2026 58 11 2 * * 59 19 5 1 * August 25, 2027 54 9 1 * * 55 16 4 1 * August 25, 2028 50 8 1 * * 51 13 3 1 * August 25, 2029 45 6 1 * * 47 11 2 * * August 25, 2030 41 5 1 * * 42 9 2 * * August 25, 2031 36 4 * * * 37 7 1 * * August 25, 2032 30 3 * * * 31 6 1 * * August 25, 2033 25 2 * * * 26 4 1 * * August 25, 2034 19 2 * * * 19 3 * * * August 25, 2035 13 1 * * * 13 2 * * * August 25, 2036 6 * 6 1 * * * August 25, 2037 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 19.36 9.13 5.62 4.06 3.21 19.63 13.22 10.49 9.10 8.26 Yields on certain classes The following tables indicate sensitivity to various rates of prepayment on the mortgage loans of the pre-tax yields to maturity on a corporate bond equivalent basis of the classes shown below. In addition to the structuring assumptions described in “Weighted average lives and yields to maturity” above, we have assumed that the classes have the following purchase prices : Class Purchase price (as % of initial principal or notional balance)* IA-IO 0.8550729% IIA-IO 1.01899543 IIIA-IO 0.7376279 A-PO 51.5 B-2 82 B-3 74 * Plus accrued interest from August 1, 2007 for the ratio-stripped IO classes and classes B-2 and B-3. 22 You should note that the only prepayments that affect ·ratio-stripped PO class certificates are prepayments on the hypothetical loans in their related PO strips, ·ratio-stripped IO class certificates are prepayments on the hypothetical loans in their related IO strips, and ·the class B-2 and B-3 certificates are prepayments on the hypothetical loans in the target-rate strips. The pre-tax yields set forth in the following tables were calculated by ·determining the monthly discount rates that, when applied to the streams of cash flows assumed to be paid on the certificates, would make the discounted present value of the assumed stream of cash flows equal to the assumed purchase price on the closing date for each class, and ·converting the monthly rates to corporate bond equivalent rates. The calculation does not take into account the interest rates at which you might reinvest distributions received by you on the certificates. In the following tables, “**” indicates a pre-tax yield less than or equal to (100)%. Pre-tax yields to maturity Class Percentage of prepayment model 0% 150% 300% 450% 600% A-PO 3.681% 9.12% 15.116% 20.682% 25.828% IA-IO 26.627 18.846 10.842 2.604 (5.873) IIA-IO 20.648 13.603 6.348 (1.128) (8.830) IIIA-IO 23.274 15.584 7.679 (0.445) (8.790) In the following yield tables for classes B-2 and B-3, we assumed that ·scheduled interest and principal payments on the mortgage loans are received timely, except for mortgage loans on which defaults occur in accordance with the indicated percentages of SDA, ·defaults on the mortgage loans in each pool will at all times occur at the same rate, ·all defaulted loans are liquidated after exactly 12 months, ·there are realized losses of a percentage (referred to in the tables as the “loss severity” percentage) of the principal balance at liquidation of the defaulted mortgage loans, ·all realized losses are covered by subordination, ·the class A prepayment percentages are reduced only when permitted as described under “Allocations and distributions—Prepayments and other unscheduled principal” above, and 23 ·there are no reductions to interest allocations due to prepayment interest shortfalls. Pre-tax yield to maturity of class B-2 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 150% 300% 450% 150% 300% 450% 50% 8.512% 8.840% 9.081% 8.517% 8.844% 9.085% 100% 8.557 8.840 9.085 8.564 8.866 9.085 150% 8.592 8.868 9.088 5.836 8.903 9.107 200% 7.645 8.890 9.092 (12.874) 5.487 9.121 Pre-tax yield to maturity of class B-3 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 150% 300% 450% 150% 300% 450% 50% 9.919% 10.415% 10.779% 9.925% 10.422% 10.786% 100% 9.976 10.416 10.786 8.166 10.453 10.785 150% 8.326 10.455 10.790 (17.175) 4.102 10.816 200% (11.716) 8.906 10.797 (27.804) (21.382) 0.984 The following table shows aggregate realized losses on the certificates under each of the scenarios in the preceding tables, expressed as a percentage of the initial principal balance: Aggregate realized losses Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 150% 300% 450% 150% 300% 450% 50% 0.278% 0.208% 0.161% 0.417% 0.312% 0.241% 100% 0.552 0.414 0.320 0.828 0.621 0.479 150% 0.822 0.617 0.477 1.233 0.926 0.715 200% 1.088 0.818 0.633 1.631 1.227 0.949 Investors should note that ·the loss severity percentage does not purport to be a historical description of loss severity experience or a prediction of the anticipated loss severity of any pool of mortgage loans, and ·even if subsequently cured, delinquencies may affect the timing of distributions on the offered subordinated classes, because the entire amount of the delinquencies would be borne by the subordinated classes in reverse order of seniority before they would affect the senior classes. Static pool information Information regarding delinquencies, cumulative losses, prepayments and other features of pools of prime residential 24 mortgage loans previously securitized by CitiMortgage (so-called static pool information) may be obtained, free of charge and without registration, by going to CitiMortgage’s website, www.citimortgage­mbs.com, clicking on “Reg AB,” selecting “CMSI” under “Shelf,” and clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “3Q07.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.micro­soft.­com. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not deemed to be a part of this prospectus or the registration statement for this prospectus. Third-party originators Approximately the following percentages of mortgage loans (by principal balance) in the pools were originated by organizations other than CitiMortgage. These organizations originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. Pool I 58.61% Pool II 24.97 Pool III 13.92 Combined 55.31% None of these organizations originated as much as 10% of the mortgage loans in any pool, except that ·ABN AMRO Mortgage Group, Inc. (AAMG) originated approximately 34.94% of the loans in pool I and approximately 32.05% of the mortgage loans in the combined pool, and ·SIRVA Mortgage, Inc. headquartered in Westmont, Illinois, originated approximately 13.92% of the loans in pool III. Some loans acquired by CitiMortgage from other organizations and included in the pools may have been originated by these organizations, and some may have been purchased by these organizations from other persons. CitiMortgage believes that these organizations’ underwriting procedures for the mortgage loans included in this series, whether originated or purchased by these organizations, are not materially different from CitiMortgage’s own underwriting procedures for similar loans. AAMG became an affiliate of CitiMortgage as of March 1, 2007. For purposes of this prospectus, AAMG is considered a third-party originator for originations both before and after March 1, 2007. Servicers General As of the closing date, CitiMortgage and AAMG will act as servicers of the mortgage loans. AAMG will be a third-party servicer for purposes of this prospectus. CitiMortgage will act as master servicer for the mortgage loans serviced by AAMG. See “Series Structure—Property of the Trust; the cut-off date” and “Servicing—The servicer” and “—Third-party servicers” in the core prospectus. The percentage of mortgage loans serviced by CitiMortgage in each pool and the combined pool is as follows: Pool I 65.06% Pool II 100.00 Pool III 100.00 Combined 67.95% 25 and the percentage of mortgage loans serviced by AAMG in each pool and the combined pool is as follows: Pool I 34.94% Pool II 0.00 Pool III 0.00 Combined 32.05% On or about September 1, 2007, it is expected that AAMG will be merged into CitiMortgage and CitiMortgage will become the servicer for the AAMG serviced loans. AAMG AAMG is a Delaware corporation and, as of March 1, 2007, a wholly-owned subsidiary of CitiMortgage. The principal executive offices of AAMG are located at 6300 Interfirst Drive, Ann Arbor, Michigan 48108. In 1999, Standard Federal Bank, F.S.B. (a predecessor of LaSalle Bank Midwest National Association) contributed all of its operations related to 1-4 unit residential mortgage loan originations consisting primarily of first lien loans and its servicing assets to AAMG, which was formed to consolidate all of the 1-4 unit residential mortgage banking operations of Standard Federal Bank, F.S.B. and its affiliates into one entity. Before this contribution, AAMG did not hold or service any 1-4 unit residential loans in a loan or servicing portfolio. After this contribution, AAMG began to originate, directly or indirectly, and service 1-4 unit residential mortgage loans in its loan and servicing portfolio and in 2003, AAMG began to originate, directly or indirectly, and service closed-end mortgage loans secured by junior liens on the related 1-4 unit residential mortgaged property. On October 5, 2001, Standard Federal Bank, F.S.B. was merged with Michigan National Bank and the combined entity was initially named Standard Federal Bank National Association, which name was subsequently changed to LaSalle Bank Midwest National Association. At that time the 1-4 unit residential mortgage loan assets of Michigan National Bank were consolidated with the assets of Standard Federal Bank. However, the servicing of these assets remained with an unaffiliated servicer who had contracted to service the loans for Michigan National Bank prior to the merger. Since 1999, AAMG has serviced mortgage loans secured by first liens on the related 1-4 unit residential mortgaged property, and since 2003 it has serviced closed-end mortgage loans secured by junior liens on the related 1-4 unit residential mortgaged properties. The servicing is performed both on a securitized basis for Fannie Mae, Freddie Mac, and Ginnie Mae pool investors and other investors, and also on a whole loan basis for Fannie Mae, Freddie Mac and other investors, including AAMG and its affiliates. The majority of first mortgage loans serviced by AAMG are written on Fannie Mae/Freddie Mac uniform instruments or on forms approved for use by HUD or VA. However, some of the first mortgage loans serviced are written on documents drafted by the originators, including affiliates, of the mortgage loans. Junior mortgage loans are written on instruments drafted or otherwise adopted for use by AAMG. All such first and junior mortgage loans are serviced in accordance with Fannie Mae, Freddie Mac, Ginnie Mae, FHA, or VA requirements, as applicable, unless mortgage documents and investor guidelines require different servicing procedures in the related servicing agreement. The following table describes the size, composition and growth of the mortgage loan types within AAMG’s residential mortgage loan servicing portfolio over the past three years which are included in pool I. The amounts are based on original principal balances. 26 December 31, 2004 December 31, 2005 December 31, 2006 Loan Type Number Total Dollar Amount of Loan Portfolio Number Total Dollar Amount of Loan Portfolio Number Total Dollar Amount of Loan Portfolio Alt-A Fixed 0 $0 1,288 $375,188,785 9,103 $2,440,972,192 Fixed Jumbo 27,804 13,139,678,679 30,073 14,325,260,549 30,738 14,645,459,814 Total 27,804 13,139,678,679 31,361 14,700,449,334 39,841 17,086,432,006 AAMG will provide each mortgagor with either coupon books or periodic transaction statements for the purpose of making timely payments as required by the mortgage loan documents. These billing practices are suspended for mortgagors who elect to make mortgage payments each month via an automated payment method. In any event, if payments are not made when due in accordance with the mortgage instruments, late charges are assessed on the next business day following expiration of any grace period allowed in the mortgage documents for making payments. Notices of late charge assessments are mailed to each mortgagor on the same business day that late charges are assessed. Also, for mortgagors who have experienced payment problems in the past, a collection letter is generally sent prior to the expiration of any grace period. Contact by phone is then attempted with such mortgagors. If mortgagors’ payments are more than 30 days past due, AAMG utilizes a collection campaign of letters and attempted phone call contacts designed to ascertain the causes for the delinquency, impress on mortgagors the seriousness of the matter and inform the mortgagors of the loss mitigation options that may be available to the mortgagors. It is AAMG’s practice to monitor bankruptcy proceedings and respond as required under applicable law. AAMG may, in some cases, assign foreclosures and bankruptcy matters to outside counsel. AAMG in its capacity as servicer will service the related mortgage loans, including administering delinquencies, losses, bankruptcies and recoveries, in accordance with the related servicing agreement. AAMG is not aware of any material changes in its servicing policies and procedures that would have a material impact on the performance of the mortgage loans nor does AAMG believe its financial condition would materially affect its ability to service the mortgage loans. During the past three (3) calendar years and through the current date, AAMG has made all advances that it was required to make under any servicing agreement to which it was a party as a servicer or subservicer. Within the past three (3) years, AAMG as servicer has not been terminated for cause as servicer in a residential mortgage loan securitization, either due to a servicing default or to application of a servicing performance test or trigger. Possible special servicer In June 2006, CitiMortgage entered into a special servicing agreement with Credit-Based Asset Servicing and Securitization LLC (C-BASS) and Litton Loan Servicing LP (Litton). Under the agreement, if C-BASS holds 100% of the outstanding certificates of the then most subordinated class of certificates, C-BASS may designate Litton as the servicer of any mortgage loans that are more than 90 days delinquent and of any mortgaged property owned by the Trust. The special servicing agreement has been filed as exhibit 4.2 to the registration statement. To date, C-BASS has not designated Litton as servicer of any mortgage loans. On July 31, 2007, C-BASS issued a statement that the current severe state of disruption in the credit markets had caused C-BASS to be subject to an unprecedented amount of margin calls from its lenders, the frequency and magnitude of which had adversely affected its liquidity, and that to address this, C-BASS was in advanced discussions with a number of investors to provide increased liquidity and was exploring all options to mitigate the liquidity risk in this difficult market. C-BASS and CitiMortgage have agreed that while C-BASS is exploring these options, C-BASS will not designate Litton as servicer of any mortgage loans in any pools. 27 Additional ERISA considerations The Department of Labor has granted Morgan Stanley, the underwriter for the offered senior classes (other than the ratio-stripped PO and IO classes), an administrative exemption, Prohibited Transaction Exemption PTE 90-24, from some of ERISA’s prohibited transaction rules and some of the excise taxes imposed by the Internal Revenue Code for the initial purchase, the holding and the subsequent resale by ERISA plans of certificates in pass-through trusts that meet the conditions and requirements of the exemption. The Underwriter’s exemption should apply to the acquisition, holding, and resale of the offered certificates by an ERISA plan, provided that specified conditions are met, including ·the acquisition of offered certificates by an ERISA plan is on terms that are at least as favorable to the ERISA plan as they would be in an arm’s-length transaction with an unrelated party, ·at the time the ERISA plan acquired the offered certificates, S&P, Fitch, Moody’s or DBRS rated the certificates in one of the four highest generic rating categories, ·the sum of all payments made to the Underwriter in connection with the distribution of the offered certificates represents not more than reasonable compensation for underwriting those certificates, and ·the sum of all payments made to and retained by a servicer represents not more than reasonable compensation for the services provided to the Trust by the servicer and for reimbursement of the servicer’s reasonable expenses in providing those services. The Underwriter’s exemption does not apply to the acquisition and holding of offered certificates by ERISA plans sponsored by CMSI, the Underwriter, the Trustee or any of their affiliates. Moreover, the exemption provides relief from certain self-dealing/conflict of interest prohibited transactions only if, among other requirements ·an ERISA plan’s investment in each class of offered certificates does not exceed 25% of the outstanding amount of that class at the time it acquired that position, and ·immediately after it acquired that position, no more than 25% of the assets of an ERISA plan with respect to which the person who has discretionary authority or renders advice are invested in certificates representing an interest in a trust containing assets sold or serviced by the same person. A governmental plan as defined in section 3(32) of ERISA is not subject to ERISA or Internal Revenue Code section 4975. However, a governmental plan may be subject to similar federal, state or local laws. A fiduciary of a governmental plan should make its own determination as to the need for and the availability of any exemptive relief under such similar laws. Legal investment The class A and B-1 certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, (SMMEA), so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The class B-2 and B-3 certificates will not be “mortgage related securities” under SMMEA. Federal income tax consequences The assets of the Trust will consist of mortgage loans. For federal income tax purposes, an election will be made to treat the Trust as one or more REMICs. Each class of the offered certificates will be designated as a regular interest in a REMIC. The regular interests represented by the offered certificates will be treated as debt instruments for US federal income tax purposes. It is anticipated that ·the class A-PO certificates will be issued with original issue discount (OID) equal to the excess of their initial principal balance over their issue price, ·the class IA-IO, IIA-IO and IIIA-IO certificates will be issued with OID equal to the excess of all distributions of interest expected to be received on those certificates over their respective issue prices (including accrued interest from August 1, 2007), ·the class IA-1, IA-2, IIA-1, IIIA-1, and B-1 through B-3 certificates will be issued with OID 28 equal to the excess of their initial principal balances (plus four days of accrued interest) over their respective issue prices (including accrued interest from August 1, 2007). The offered certificates will be treated as ·“loans secured by an interest in real property which is residential real property” and “regular interests in a REMIC” for domestic building and loan associations, and ·“real estate assets” for real estate investment trusts. The offered certificates will be treated as “qualified mortgages” for another REMIC. Legal proceedings There are no legal proceedings that would be material to investors pending against CMSI, CitiMortgage, Citibank, the Trust, or to CMSI’s knowledge, the Trustee, nor does CMSI know of any such proceeding contemplated by any governmental authorities. Plan of distribution Subject to the terms and conditions of the underwriting agreement between Morgan Stanley, Citigroup and CMSI, Morgan Stanley as Underwriter will purchase the offered class A certificates (other than the ratio-stripped PO and IO class certificates) from CMSI upon issuance. The Underwriter has committed to purchase all the offered senior certificates (other than the ratio-stripped PO and IO class certificates) if any certificates are purchased. The Underwriter will distribute the offered class A certificates (other than the ratio-stripped PO and IO class certificates) from time to time in negotiated transactions or otherwise at varying prices to be determined at the time of sale. Proceeds to CMSI from the offered certificates purchased by the Underwriter will be approximately 97.36458% of the aggregate initial principal balance of the senior classes purchased by the Underwriter, plus accrued interest on each group’s senior classes at the target rate for that group, and before deducting expenses of approximately $280,000 payable by CMSI. However, if the initial principal balance of the senior classes is less than the aggregate principal balance of the senior classes shown in “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted upwards by not more than 0.001%, and if the aggregate initial principal balance of the senior classes is greater than the aggregate principal balance of the senior classes shown in “Summary—Series overview” above, the aggregate proceeds to CMSI (stated as a percentage of the initial principal balance of the senior classes) will be adjusted downwards by not more than 0.001%. In connection with the purchase and sale of the offered certificates, the Underwriter may be deemed to have received compensation from CMSI in the form of underwriting discounts. The underwriting agreement provides that CMSI and Citigroup will indemnify the Underwriter against certain civil liabilities under the Securities Act of 1933 or contribute to payments the Underwriter may be required to make under that Act. In connection with this offering, the Underwriter may over-allot or effect transactions that stabilize or maintain the market price of the offered certificates at a level above that which might otherwise prevail in the open market. Such stabilizing, if commenced, may be discontinued at any time. The ratio-stripped PO and IO class certificates and the class B certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor may sell these certificates or hold them in its portfolio. CMSI anticipates that certificates will be sold primarily to institutional investors. A purchaser of certificates, including a dealer, may be deemed to be an “underwriter” of those securities under the Securities Act of 1933 in making re-offers and sales by it of certificates. Certificate holders should consult their legal advisers as to the consequences of being deemed an “underwriter.” Underwriters and agents participating in the distribution of the certificates, and their affiliates, may engage in transactions with and perform services for Citigroup or its affiliates in the ordinary course of business. 29 Legal opinions Legal opinions will be delivered for CMSI and Citigroup by Michael S. Zuckert, as General Counsel, Finance and Capital Markets of Citigroup, and for the Underwriter by Cadwalader, Wickersham & Taft LLP, New York, New York. Mr. Zuckert owns or has the right to acquire less than 0.01% of the outstanding common stock of Citigroup. Cadwalader, Wickersham & Taft LLP will deliver opinions on ERISA and federal income tax matters for CMSI. Additional SEC filings All documents subsequently filed with the SEC by CMSI pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, prior to the termination of the offering of the certificates, are incorporated by reference into this prospectus. 30 Appendix—Detailed description of the mortgage loans The following tables give additional information about the mortgage loans as of the cut-off date. The mortgage loans actually included in the Trust may differ from their description below, but the differences will not be material. Years of origination Pool I loans Pool II loans Pool III loans Combined Year originated Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 2005 1 $898,288 1 $888,651 0 $0 2 $1,786,939 2006 71 30,622,264 1 618,038 0 0 72 31,240,302 2007 911 550,383,326 42 21,738,469 47 29,293,736 1,000 601,415,531 Total 983 $581,903,878 44 $23,245,158 47 $29,293,736 1,074 $634,442,772 Types of dwellings Pool I loans Pool II loans Pool III loans Combined Types of dwellings Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Detached house 812 $485,190,003 33 $18,861,011 45 $28,406,635 890 $532,457,649 2 to 4 family 22 13,768,224 1 618,038 0 0 23 14,386,262 Townhouse 15 7,979,158 0 0 0 0 15 7,979,158 Condominium (one to four stories) 47 25,354,719 2 713,134 2 887,101 51 26,954,954 Condominium (over four stories) 31 21,103,242 2 2,360,953 0 0 33 23,464,195 Cooperative 56 28,508,532 6 692,022 0 0 62 29,200,554 Total 983 $581,903,878 44 $23,245,158 47 $29,293,736 1,074 $634,442,772 31 Number of units in dwellings Pool I loans Pool II loans Pool III loans Combined Type Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 1-family 961 $568,135,653 43 $22,627,120 47 $29,293,736 1,051 $620,056,509 2-family 19 12,346,841 1 618,038 0 0 20 12,964,879 3-family 2 1,221,770 0 0 0 0 2 1,221,770 4-family 1 199,614 0 0 0 0 1 199,614 Total 983 $581,903,878 44 $23,245,158 47 $29,293,736 1,074 $634,442,772 Size of loans Pool I loans Pool II loans Pool III loans Combined Principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance $149,999 and under 32 $3,388,654 5 $393,065 0 $0 37 $3,781,718 $150,000 through $199,999 17 3,079,851 5 901,695 0 0 22 3,981,546 $200,000 through $249,999 15 3,359,018 0 0 0 0 15 3,359,018 $250,000 through $299,999 13 3,644,839 2 585,014 0 0 15 4,229,852 $300,000 through $349,999 6 1,932,092 0 0 2 627,178 8 2,559,270 $350,000 through $399,999 8 2,999,645 0 0 1 366,893 9 3,366,538 $400,000 through $449,999 56 24,426,356 3 1,306,650 0 0 59 25,733,006 $450,000 through $499,999 189 90,394,753 3 1,435,204 4 1,882,462 196 93,712,422 $500,000 through $549,999 146 76,326,315 8 4,180,208 10 5,244,778 164 85,751,302 $550,000 through $599,999 122 70,217,006 3 1,720,146 8 4,618,325 133 76,555,476 $600,000 through $649,999 94 58,639,218 1 618,038 7 4,303,509 102 63,560,764 $650,000 through $699,999 63 42,487,358 4 2,736,339 1 665,600 68 45,889,297 $700,000 through $749,999 39 28,154,546 1 731,785 4 2,866,517 44 31,752,848 $750,000 through $799,999 39 30,324,701 3 2,314,877 3 2,343,430 45 34,983,008 $800,000 through $849,999 24 19,919,766 0 0 2 1,677,154 26 21,596,920 $850,000 through $899,999 21 18,453,922 2 1,765,560 2 1,752,637 25 21,972,120 $900,000 through $949,999 18 16,657,396 2 1,848,275 1 947,346 21 19,453,017 $950,000 through $999,999 46 45,384,944 0 0 1 997,907 47 46,382,851 $1,000,000 and over 35 42,113,498 2 2,708,302 1 1,000,000 38 45,821,799 Total 983 $581,903,878 44 $23,245,158 47 $29,293,736 1,074 $634,442,772 32 Distribution by interest rates Pool I loans Pool II loans Pool III loans Combined Interest rate Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 5.375% - 5.500% 3 $2,135,197 3 $1,354,776 0 $0 6 $3,489,973 5.501% - 6.000% 43 26,406,211 24 13,150,751 18 11,447,306 85 51,004,269 6.001% - 6.500% 671 414,403,640 15 7,861,211 29 17,846,430 715 440,111,281 6.501% - 7.000% 239 127,629,254 2 878,420 0 0 241 128,507,673 7.001% - 7.500% 22 8,314,935 0 0 0 0 22 8,314,935 7.501% - 7.875% 5 3,014,641 0 0 0 0 5 3,014,641 Total 983 $581,903,878 44 $23,245,158 47 $29,293,736 1,074 $634,442,772 Distribution by loan-to-value ratio at origination Pool I loans Pool II loans Pool III loans Combined Loan-to-value ratio Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance 65.000% and below 273 $174,347,818 25 $13,624,434 10 $6,226,059 308 $194,198,311 65.001% – 75.000% 215 131,975,104 7 4,430,823 7 4,603,631 229 141,009,558 75.001% – 80.000% 490 273,585,829 11 5,010,481 30 18,464,046 531 297,060,356 80.001% – 85.000% 0 0 0 0 0 0 0 0 85.001% – 90.000% 4 1,558,435 1 179,420 0 0 5 1,737,855 90.001% – 95.000% 1 436,692 0 0 0 0 1 436,692 Total 983 $581,903,878 44 $23,245,158 47 $29,293,736 1,074 $634,442,772 33 Geographic distribution Pool I loans Pool II loans Pool III loans Combined State Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Alabama 10 $6,489,795 2 $606,618 0 $0 12 $7,096,413 Arizona 18 9,795,632 1 682,645 0 0 19 10,478,277 Arkansas 1 159,710 1 699,000 0 0 2 858,710 California 304 187,769,803 13 7,391,667 9 6,255,037 326 201,416,510 Colorado 28 16,850,885 1 548,129 0 0 29 17,399,013 Connecticut 18 11,039,602 1 463,651 0 0 19 11,503,253 Delaware 1 422,339 0 0 0 0 1 422,339 District of Columbia 3 1,336,834 1 787,254 0 0 4 2,124,088 Florida 51 29,917,340 1 888,651 2 1,323,317 54 32,129,308 Georgia 21 13,954,355 0 0 1 485,000 22 14,439,355 Hawaii 3 1,450,404 0 0 0 0 3 1,450,404 Idaho 4 1,748,659 0 0 0 0 4 1,748,659 Illinois 40 24,044,453 0 0 1 600,000 41 24,644,453 Iowa 4 926,564 0 0 0 0 4 926,564 Kansas 2 1,112,540 1 496,553 0 0 3 1,609,092 Kentucky 1 135,889 0 0 1 531,519 2 667,408 Louisiana 6 3,667,695 1 155,475 0 0 7 3,823,170 Maine 1 500,000 0 0 0 0 1 500,000 Maryland 18 9,703,154 1 550,000 1 450,000 20 10,703,154 Massachusetts 39 22,995,436 4 2,165,056 7 3,994,150 50 29,154,642 Michigan 31 16,196,889 0 0 1 899,104 32 17,095,993 Minnesota 13 6,648,941 2 1,163,927 1 530,000 16 8,342,868 Mississippi 3 1,198,123 0 0 0 0 3 1,198,123 Missouri 6 5,507,394 0 0 0 0 6 5,507,394 Montana 4 2,816,641 0 0 0 0 4 2,816,641 Nevada 1 657,500 0 0 0 0 1 657,500 New Hampshire 4 2,111,594 0 0 0 0 4 2,111,594 New Jersey 20 12,332,053 1 538,042 10 6,177,606 31 19,047,701 New Mexico 5 2,581,812 0 0 0 0 5 2,581,812 New York 152 92,646,491 9 4,018,362 2 1,309,184 163 97,974,037 North Carolina 7 3,044,950 0 0 0 0 7 3,044,950 Ohio 12 4,133,598 1 169,591 2 947,462 15 5,250,651 34 Pool I loans Pool II loans Pool III loans Combined State Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Number of loans Aggregate principal balance Oklahoma 1 609,393 1 750,391 0 0 2 1,359,784 Oregon 12 5,419,246 0 0 0 0 12 5,419,246 Pennsylvania 13 7,203,596 0 0 1 539,987 14 7,743,583 South Carolina 3 1,534,925 0 0 0 0 3 1,534,925 Tennessee 3 1,237,301 0 0 1 609,295 4 1,846,595 Texas 34 21,130,498 1 580,000 3 1,958,658 38 23,669,156 Utah 9 5,129,651 0 0 1 596,633 10 5,726,284 Virginia 22 12,900,754 1 590,146 1 564,438 24 14,055,338 Washington 54 32,362,822 0 0 2 1,522,346 56 33,885,168 Wisconsin 1 478,617 0 0 0 0 1 478,617 Total 983 $581,903,878 44 $23,245,158 47 $29,293,736 1,074 $634,442,772 35 Distribution by FICO scores and loan-to-value ratios at origination FICO score Pool I loan-to-value ratio 65.000% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool I loans Less than 620 0.09% 0.00% 0.51% 0.00% 0.00% 0.00% 0.60% 620 – 649 0.34 0.36 0.34 0.00 0.00 0.00 1.04 650 – 699 3.26 3.96 7.67 0.00 0.00 0.00 14.90 700 – 749 8.77 6.66 13.92 0.00 0.16 0.08 29.58 750 – 799 13.56 10.55 21.38 0.00 0.11 0.00 45.59 800 and above 3.94 1.15 3.19 0.00 0.00 0.00 8.28 Total 29.96% 22.68% 47.02% 0.00% 0.27% 0.08% 100.00% FICO score Pool II loan-to-value ratio 65.000% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool II loans Less than 620 0.21% 0.00% 0.00% 0.00% 0.00% 0.00% 0.21% 620 - 649 0.00 1.23 0.00 0.00 0.00 0.00 1.23 650 - 699 12.39 2.04 0.00 0.00 0.00 0.00 14.43 700 - 749 11.07 0.00 1.17 0.00 0.77 0.00 13.01 750 - 799 25.39 15.79 12.64 0.00 0.00 0.00 53.81 800 and above 9.56 0.00 7.75 0.00 0.00 0.00 17.31 Total 58.61% 19.06% 21.55% 0.00% 0.77% 0.00% 100.00% FICO score Pool III loan-to-value ratio 65.000% and below 65.001% – 75.000% 75.001% – 80.000% 80.001% – 85.000% 85.001% – 90.000% 90.001% – 95.000% All Pool III loans Less than 620 1.09% 3.07% 5.88% 0.00% 0.00% 0.00% 10.04% 620 - 649 0.00 0.00 2.71 0.00 0.00 0.00 2.71 650 - 699 0.00 1.54 8.34 0.00 0.00 0.00 9.88 700 - 749 7.00 0.00 10.38 0.00 0.00 0.00 17.38 750 - 799 11.12 9.29 25.25 0.00 0.00 0.00 45.66 800 and above 2.05 1.82 10.47 0.00 0.00 0.00 14.33 Total 21.25% 15.72% 63.03% 0.00% 0.00% 0.00% 100.00% Percentages shown are of scheduled principal balances of mortgage loans in the referenced pools as of the cut-off date. In calculating the values in the preceding tables, if no FICO score is available for a mortgage loan, the loan is assigned a FICO score of zero. FICO credit scores are used by many mortgage lenders to help assess a borrower's credit-worthiness. The scores are based on computer models developed by third parties that evaluate information from credit reporting bureaus regarding historical patterns of consumer credit behavior in relation to default experience for similar types of borrower profiles. CMSI generally obtains several FICO scores for an individual. For purposes of credit scoring, CMSI selects one of the scores for an individual or multiple borrowers by a proprietary algorithm, which score is the one used to generate the preceding tables. The score so selected may not be the lowest FICO score for the borrowers obligated on a mortgage loan. Examination of FICO scores is only one aspect of CMSI’s loan underwriting procedures, which are described in “Mortgage loan underwriting” in the core prospectus. 36 CORE PROSPECTUS Summary On the closing date, the Sponsor, CitiMortgage, Inc., will set up a common law
